Citation Nr: 1404330	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of catarrhal or rheumatic fever.

2. Entitlement to service connection for a heart condition, to include as secondary to service-connected residuals of rheumatic fever.

3. Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.  He died in February 2012, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2005 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Following the November 2005 rating decision, the Veteran appealed the denial of a total disability rating based upon individual unemployability (TDIU).  The Board denied the claim in December 2006, after which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A March 2008 Joint Motion for Remand (joint motion) and Court Order followed, after which the Board again denied the claim in September 2008.  The Veteran again appealed the Board's denial and a second joint motion and Court Order was issued in August 2009, after which the Board remanded this issue in February 2010, August 2010, and June 2013.  Entitlement to a TDIU is again before the Board for consideration.

The Board observes that the Veteran filed a claim in August 2010, as follows: "Heart condition, heart valve condition, replacement due to rheumatic fever, catarrhal fever are the same conditions.  [N]ew and material evidence is attached C.E. Smith, M.D."  In February 2010, a Board decision denied the Veteran's claim for service connection for a heart condition, including on the basis of any current heart disorder being a residual of an in-service diagnosis of catarrhal fever.  Thus, the August 2010 claim is an attempt to reopen a previously denied claim.  The RO characterized the matter separately, as claims for service connection for a heart disorder, for residuals of catarrhal fever and for residuals of rheumatic fever.  The Board has recharacterized the claim, as noted in the case-caption, above, in order to most accurately describe the benefit for which service connection is sought.  The Board remanded this claim in June 2013 for additional development.

The record before the Board includes paper claims files, as well as an electronic claims file, also known as Virtual VA.  Both have been reviewed in their entirety by the Board.

The issues of entitlement to service connection for a heart disorder, to include as secondary to service-connected residuals of rheumatic fever and to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had rheumatic fever during service which resulted in residuals including mitral regurgitation with heart valve failure and eventual valve replacement.


CONCLUSION OF LAW

The criteria for service connection for residuals of rheumatic fever have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the appellant by granting the issues at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the claimant seeks service connection for a heart condition, to include residuals of rheumatic fever, claimed as catarrhal fever.  Service treatment records show that the Veteran was diagnosed with catarrhal fever in April 1944.  In support of his claim, the Veteran submitted several statements from private medical providers indicating a nexus between his catarrhal or rheumatic fever and his mitral regurgitation and resulting valve replacement.  One such opinion was provided by Dr. C.E.S., MD (Dr. C.S.) who treated the Veteran while hospitalized at PMH.  In a July 2010 letter, Dr. C.S. stated that he reviewed the Veteran's chart and noted the history of rheumatic and/or catarrhal fever and heart valve replacement.  He stated that rheumatic fever is a "very common cause of heart valve failure, therefore necessitating valve replacement."Another opinion from Dr. A.J.S., MD (Dr. A.S.), dated March 2011, states that it is reasonable to believe within a certain degree of medical certainty that the catarrhal or rheumatic fever the Veteran had during service led to the significant mitral valve dysfunction and subsequent valve replacement.  Further in support of the Veteran's claim is an opinion from a VA examiner indicating a nexus between his in-service illness and subsequent mitral regurgitation and valve replacement.  Specifically, in November 2013, a VA examiner reported that the Veteran underwent mitral valve replacement secondary to severe mitral valve regurgitation in 2000.  He noted that the Veteran did not have coronary artery disease at that time.  The examiner said he reviewed the Veteran's records but found no heart disease or history of endocarditis, both of which often lead to mitral regurgitation.  Accordingly, he opined that it is at least as likely as not that the Veteran's mitral regurgitation was caused in part from having as likely as not experienced rheumatic fever during service.

Against the Veteran's claim are opinions from VA examiners.  In January 2011, a VA examiner provided an unfavorable opinion; however, as the Board determined in June 2013, the January 2011 opinion is inadequate for rating purposes since the examiner did not attempt to determine whether the Veteran experienced rheumatic fever at any time during service.  In June 2005, the examiner did not attempt to determine whether the Veteran had rheumatic fever during service and relied on the Veteran's statement that he had catarrhal fever.  Noted in previous documents not cited herein, catarrhal fever is a condition found only in animals.  The June 2005 examiner did not address this fact or attempt to determine whether the Veteran's illness was misdiagnosed.  Thus, this examination report is inadequate for rating purposes.  

The Board has thoroughly reviewed all of the evidence and finds that the preponderance of the evidence supports a finding of service connection for residuals of rheumatic fever, noted as mitral regurgitation with subsequent valve replacement.  To this extent, the appeal is granted.

The Board observes that the Veteran was diagnosed with atrial fibrillation, hypertension, and congestive heart failure during the pendency of his claim.  However, these disorders are addressed in the remand portion below.


ORDER

Service connection for residuals of rheumatic fever, to include mitral regurgitation and subsequent valve replacement is granted.




REMAND

Reason for Remand: To obtain an adequate VA opinion and to develop and adjudicate inextricably intertwined issues.

First, the Veteran was diagnosed with atrial fibrillation, hypertension, and congestive heart failure during the pendency of his claim.  Since the Board has granted service connection for residuals of rheumatic fever, which involve the heart, the Board finds that a VA opinion should be obtained to determine whether atrial fibrillation, hypertension, congestive heart failure, and any other heart condition diagnosed during the pendency of the claim were due to or aggravated by service or service-connected residuals of rheumatic fever.

Second, prior to his death, the Veteran sought entitlement to TDIU.  Because additional opinions are needed to address the etiology of the Veteran's atrial fibrillation, hypertension, and congestive heart failure, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim of service connection for a heart disorder.  Therefore, the TDIU issue is held in abeyance pending completion of the development discussed in this Remand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folders and any pertinent records on Virtual VA and VBMS to a qualified VA examiner for medical opinions addressing the etiology of the Veteran's atrial fibrillation, hypertension, congestive heart failure, and any other heart condition diagnosed during the pendency of the claim.  For each of these identified disorders, and any other heart disorder noted during the pendency of the claim, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was due to or aggravated by service or the service connected residuals of rheumatic fever, noted as mitral regurgitation with subsequent valve replacement.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  A clear rationale for all opinions, including a discussion of the facts and medical principles involved, must be provided.

2. Forward the Veteran's claims folders and any pertinent records on Virtual VA and VBMS to a qualified VA examiner to determine the impact that all of his service-connected disabilities, in combination, had on his employability since August 2005.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, rendered the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examination report must include a complete rationale for all opinions and conclusions reached.

3. Thereafter, the RO should readjudicate the claim of entitlement to service connection for a heart disorder as well as readjudicate the claim for a TDIU.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


